EXHIBIT 99.1 CONTACT:Michael P. Dickerson Vice President of Finance and Investor Relations (859) 572-8684 FOR IMMEDIATE RELEASE February 26, 2010 GENERAL CABLE MOVES TO DECLASSIFY BOARD AND ADOPTS MAJORITY VOTING STANDARD FOR DIRECTOR ELECTIONS HIGHLAND HEIGHTS, KENTUCKY, February 26, 2010 – General Cable Corporation (NYSE: BGC), today announced that its Board of Directors will ask stockholders to approve amendments to the Company’s Certificate of Incorporation that would declassify the board beginning with the 2010 Annual Meeting of Stockholders. In addition, the Company announced that its Board of Directors has amended its Amended and Restated By-laws and its Corporate Governance Principles and Guidelines effective immediately to provide for a majority voting standard for the election of directors in uncontested elections. Currently, directors are divided into three classes and are elected to staggered, three-year terms. If the proposed amendments are approved by the Company’s stockholders, beginning with the May 13, 2010 Annual Meeting, nominees for director whose terms expire at each year's Annual Meeting will be elected for one-year terms. Beginning with the 2012 Annual Meeting, all director nominees will be elected for one-year terms. Under the proposed amendments, at the May 13, 2010 Annual Meeting, the Company’s Nonexecutive Chairman, John E. Welsh III, whose term is expiring, would be nominated to serve a one-year term. John E.
